Opinion issued August 9, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00295-CR
                           ———————————
            COURTNEY TERRELL CHRISTOPHER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1329341


                          MEMORANDUM OPINION

      Appellant, Courtney Terrell Christopher, has filed a motion to dismiss the

appeal.   The motion complies with Texas Rule of Appellate Procedure 42.2(a).

See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2